           Case 2:18-cr-00252-JCM-VCF Document 54 Filed 03/22/19 Page 1 of 2



1    MICHAEL J MICELI, ESQ.
     Nevada bar No. 10151
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    AMANDA CORDES
6
                                UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
                                             ***
8

9
     UNITED STATES OF AMERICA,            )            2:18-cr-00252-JCM-VCF
10                                        )
                                          )
11               Plaintiff,               )
                                          )            STIPULATION AND ORDER TO
12   v.                                   )            MODIFY CONDITIONS OF
                                          )            PRETRIAL RELEASE
13                                        )
                                          )
14   AMANDA CORDES,                       )
                                          )
15               Defendant.               )
     ___________________________________ )
16

17         IT IS HEREBY STIPULATED by and between AMANDA CORDES, Defendant, by and

18   through his counsel MICHAEL J MICELI, ESQ, and ROBERT KNIEF, Assistant United States
19
     Attorney, that Defendant AMANDA CORDES pretrial release be modified as follows:
20
           1. That Defendant CORDES currently resides a halfway house at 2901 Sonny Davis Jr.
21
               Drive, Las Vegas, Nevada 89108.
22

23         2. That Defendant CORDES has completed her intensive outpatient treatment.

24         3. That Defendant CORDES is requesting to move back to her home, 2044 Daisy
25
               Meadow Lane, North Las Vegas, Nevada 89032.
26
           4. The Pretrial Services Officer supervising CORDES informs the Government that he
27

28
               has no objection to CORDES moving back home and CORDES has to date complied

               with her conditions of release.
                                                 -1-
         Case 2:18-cr-00252-JCM-VCF Document 54 Filed 03/22/19 Page 2 of 2



1         5. Counsel has spoken to Assistant United States Attorney Robert Knief and he has no
2
             opposition to the request for Defendant CORDES to move back to her home.
3
          6. That Defendant CORDES will abide by all of her pretrial release conditions and
4

5
             check in with her Pretrial Officer as instructed.

6         DATED this 19th day of March, 2019.
7

8    PITARO & FUMO, CHTD.                       UNITED STATES ATTORNEY
9

10
           /s/                                        /s/
11   MICHAEL J. MICELI, ESQ.                    ROBERT KNIEF, ESQ.
     601 LAS VEGAS BOULEVARD, SOUTH             ASSISTANT UNITED STATES ATTORNEYS
12
     LAS VEGAS, NEVADA 89101                    501 LAS VEGAS BOULEVARD SOUTH. #1100
13   ATTORNEY FOR DEFENDANT                     LAS VEGAS, NEVADA 89101
     AMANDA CORDES
14

15
                                               ORDER
16
          Based upon the Stipulation of Counsel, and with good cause appearing, IT IS SO
17
     ORDERED.
18

19
                March
          DATED this    26, 2019
                     ________ of _____________________, 2019..
20

21

22
                                                U.S. DISTRICT JUDGE
                                                     MAGISTRATE  JUDGE
23

24

25

26

27

28


                                                   -2-
